Matter of Owens v Annucci (2017 NY Slip Op 06587)





Matter of Owens v Annucci


2017 NY Slip Op 06587


Decided on September 21, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 21, 2017

524401

[*1]In the Matter of RICKY OWENS, Petitioner,
vANTHONY J. ANNUCCI, as Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: August 7, 2017

Before: McCarthy, J.P., Lynch, Clark, Mulvey and Rumsey, JJ.


Ricky Owens, Romulus, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. In view of this, and given that petitioner has been granted all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Slide v Russo, 151 AD3d 1518,
1518 [2017]; Matter of Scott v Prack, 97 AD3d 861, 861 [2012]).
McCarthy, J.P., Lynch, Clark, Mulvey and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.